People v Trice (2022 NY Slip Op 00685)





People v Trice


2022 NY Slip Op 00685


Decided on February 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LINDA CHRISTOPHER
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2019-11449
 (Ind. No. 1627/17)

[*1]The People of the State of New York, respondent,
vEmanuel Trice, appellant.


Bruce R. Bekritsky, Mineola, NY, for appellant, and appellant pro se.
Anne T. Donnelly, District Attorney, Mineola, NY (Cristin N. Connell and Madeline Collins of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Teresa K. Corrigan, J.), rendered September 20, 2019, convicting him of reckless endangerment in the second degree, assault in the second degree, leaving the scene of an incident without reporting, operating a motor vehicle without an ignition interlock device, operating a motor vehicle while under the influence of alcohol or drugs (two counts), aggravated driving while intoxicated, driving while ability impaired by drugs, driving while ability impaired by the combined influence of drugs or of alcohol and any drug or drugs, aggravated unlicensed operation of a motor vehicle in the third degree, aggravated unlicensed operation of a motor vehicle in the second degree (two counts), aggravated unlicensed operation of a motor vehicle in the first degree (two counts), vehicular assault in the first degree (three counts), reckless driving, and aggravated vehicular assault (three counts), upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the motion of Bruce R. Bekritsky for leave to withdraw as counsel for the appellant is granted, and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
ORDERED that Leon H. Tracy, 366 No. Broadway, Suite 410, #D9, Jericho, NY 11753, is assigned as new counsel to prosecute the appeal; and it is further,
ORDERED that the respondent is directed to furnish a copy of the certified transcript of the proceedings to the appellant's new assigned counsel; and it is further,
ORDERED that new counsel shall serve and file a brief on behalf of the appellant within 90 days of this decision and order on motion, and the respondent shall serve and file its brief within 30 days after the brief on behalf of the appellant is served and filed. By prior decision and order on motion of this Court dated November 12, 2019, the appellant was granted leave to prosecute the appeal as a poor person, with the appeal to be heard on the original papers (including a certified transcript of the proceedings) and on the briefs of the parties. The parties are directed to upload, through the digital portal on this Court's website, digital copies of their respective briefs, with proof [*2]of service of one hard copy on each other (see 22 NYCRR 670.9[a]).
The brief submitted by the appellant's assigned counsel pursuant to Anders v California (386 US 738) is deficient because it fails to adequately analyze potential appellate issues or highlight facts in the record that might arguably support the appeal (see People v Spencer, 135 AD3d 971, 972; People v Abdul, 102 AD3d 976, 976; People v Poznanski, 97 AD3d 701, 701-702; People v Williams, 96 AD3d 884, 885; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252, 256). Since the brief does not demonstrate that assigned counsel has fulfilled his obligations under Anders v California, we must assign new counsel to represent the appellant (see People v Spencer, 135 AD3d at 972; People v Heine, 114 AD3d 806, 807; Matter of Giovanni S. [Jasmin A.], 89 AD3d at 258).
CHAMBERS, J.P., CHRISTOPHER, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court